EXHIBIT 10.9



EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective the December 2, 2019,
by and between AMC Entertainment Holdings, Inc., a Delaware corporation (the
“Company”), and Sean D. Goodman (the “Officer”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.The Company desires to obtain the services of the Officer on the terms and
conditions set forth in this Agreement.

B.This Agreement shall govern the employment relationship between the Officer
and the Company and supersedes and negates all previous agreements with respect
to such relationship.

C.The Officer desires to be employed by the Company on the terms and conditions
set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1.Retention and Duties.

1.1Retention.  The Company does hereby hire, engage and employ the Officer
beginning on the date first set forth above (the “Effective Date”), and
concluding on the last day of the Period of Employment (as such term is defined
in Section 2) on the terms and conditions expressly set forth in this Agreement.
 The Officer does hereby accept and agree to such hiring, engagement and
employment, on the terms and conditions expressly set forth in this Agreement.  
Officer’s employer of record will be Company’s wholly owned subsidiary, American
Multi-Cinema, Inc.

1.2Duties.  As of the Effective Date and through the earlier to occur of (i) the
date that the Company’s current Chief Financial Officer retires or (ii) March
31, 2020, the Officer shall serve the Company as its Executive Vice President,
Finance.  Thereafter, during the Period of Employment, the Officer shall serve
the Company as its Executive Vice President & Chief Financial Officer and shall
have the powers, authorities, duties and obligations of management usually
vested in such position of a company of a similar size and similar nature as the
Company, and such other powers, authorities, duties and obligations commensurate
with such position as the Company’s Board of Directors (the “Board”) or the
Company’s Chief Executive Officer may assign from time to time, all subject to
the directives of the Board and the corporate policies of the Company as they
are in effect from time to time throughout the Period of Employment (including,
without limitation, the Company’s business conduct and ethics policies, as they
may change from time to time).  

1

--------------------------------------------------------------------------------

1.3No Other Employment; Minimum Time Commitment.  During the Period of
Employment, the Officer shall (i) devote substantially all of the Officer’s
business time, energy and skill to the performance of the Officer’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his/her abilities, and (iii) hold no other employment.
 The Officer’s service on the boards of directors (or similar body) of other
for-profit business entities is subject to the approval of the Board or the
Company’s Chief Executive Officer.  The Company shall have the right to require
the Officer to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) on which he/she may then serve if the Board or the Company’s Chief
Executive Officer reasonably determines that the Officer’s service on such board
or body interferes with the effective discharge of the Officer’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.

1.4No Breach of Contract.  The Officer hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Officer and the Company
and the performance by the Officer of the Officer’s duties hereunder do not and
shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which the
Officer is a party or otherwise bound or any judgment, order or decree to which
the Officer is subject; (ii) the Officer has no information (including, without
limitation, confidential information and trade secrets) relating to any other
Person (as such term is defined in Section 5.5) which would prevent, or be
violated by, the Officer entering into this Agreement or carrying out his/her
duties hereunder; (iii) the Officer is not bound by any employment, consulting,
non-compete, confidentiality, trade secret or similar agreement with any other
Person; and (iv) the Officer understands the Company will rely upon the accuracy
and truth of the representations and warranties of the Officer set forth herein
and the Officer consents to such reliance.

1.5Location.  The Officer’s principal place of employment shall be in Leawood,
Kansas.  The Officer agrees that he/she will be regularly present at that
office.  The Officer acknowledges that he/she will be required to travel from
time to time in the course of performing his/her duties for the Company
including periodically to Beijing, China.

2.Period of Employment.  The “Period of Employment” shall be a period of two (2)
years commencing on the Effective Date and ending at the close of business on
the second anniversary of the Effective Date (the “Termination Date”); provided,
however, that this Agreement shall be automatically renewed, and the Period of
Employment shall be automatically extended, for one (1) additional year on the
Termination Date and each anniversary of the Termination Date thereafter.  The
term “Period of Employment” shall include any extension thereof pursuant to the
preceding sentence.  Notwithstanding the foregoing, the Period of Employment is
subject to earlier termination as provided below in this Agreement.

3.Compensation.

3.1Base Salary.  During the Period of Employment, the Company shall pay the
Officer a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly.  The Officer’s Base Salary shall be at an
annualized rate of six hundred seventy-five thousand dollars ($675,000).  The
Board (or a committee thereof) will review the Officer’s rate of Base Salary on
an annual basis and may, in its sole discretion, increase (but not decrease) the
rate then in effect.

2

--------------------------------------------------------------------------------

3.2Incentive Bonus.  The Officer shall be eligible to receive an incentive bonus
for each fiscal year of the Company that occurs during the Period of Employment
(“Incentive Bonus”); provided, that the Officer must be employed by the Company
at the end of the fiscal year in order to be eligible for an Incentive Bonus
with respect to that fiscal year.  If the Officer is not so employed at such
time, he shall not be considered to have “earned” any Incentive Bonus with
respect to the fiscal year in question.  Any Incentive Bonus shall be paid to
the Officer in the immediately following fiscal year at the same time that the
Company pays its annual bonuses to officers generally.  The Officer’s target
Incentive Bonus amount for a particular fiscal year of the Company shall be
determined by the Company in its sole discretion, based on performance
objectives (which may include corporate, business unit or division, financial,
strategic, individual or other objectives) established with respect to that
particular fiscal year by Company.  The initial target Incentive Bonus shall be
70% of Base Salary.

(a)For fiscal 2019, the Officer shall receive a guaranteed Incentive Bonus
payout of $550,000, provided, however, that such amount shall be reduced by the
amount of any annual bonus paid to the Officer by his former employer with
respect to fiscal 2019.

3.3Long Term Incentives.  The Officer will be considered for long term incentive
awards in the amount and on terms and conditions established by the Board from
time to time (“Long Term Incentive”).  The Officer’s initial Long Term Incentive
shall consist of an annual grant of Restricted Stock Units (“RSUs”) and
Performance Stock Units (“PSUs”) under the Company’s 2013 Equity Incentive Plan
(“EIP”) with an aggregate grant date value of $1,200,000.  

3.4Initial Equity Grants.  On the Effective Date, the Officer shall receive the
following equity grants under the EIP:

(a)A grant of 200,000 RSUs that shall vest pursuant to the following schedule

Vesting Date

RSUs Vesting

December 2, 2020

133,333

December 2, 2021

33,333

December 2, 2022

33,334

(b)A grant of 300,000 PSUs.  The PSUs granted pursuant to this provision shall
vest based upon achievement of target prices for the Company’s Class A Common
Stock using the volume weighted average closing price over a 20 trading day
period.  Any unvested PSUs shall be forfeited on the tenth anniversary of the
date of grant.  The target prices and vesting tranches for the PSUs are set
forth in the table below:

Target Price

PSUs Vesting

$15.00

75,000

$20.00

75,000

$25.00

75,000

$30.00

75,000

Subsequent to the Effective Date but prior to the execution of this Agreement,
to coincide with a program implemented for the senior management team of the
Company, the above referenced PSU grant was replaced with a grant of the same
size with the target prices and vesting tranches set forth below:

3

--------------------------------------------------------------------------------

Target Price

PSUs Vesting

$12.00

50,000

$16.00

50,000

$20.00

50,000

$24.00

50,000

$28.00

50,000

$32.00

50,000

(c)All vesting of RSUs and PSUs shall be subject to the Officer’s continued
employment by the Company on the applicable vesting  date.  All unvested RSUs
and PSUs shall be forfeited upon termination of the Officer’s employment with
the Company.

3.5Clawback.  Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation or any other compensation paid to the
Officer pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company (whether in existence as of the Effective Date or later adopted)
pursuant to any such law, government regulation or stock exchange listing
requirement or otherwise).

4.Benefits.

4.1Retirement, Welfare and Fringe Benefits.  During the Period of Employment,
the Officer shall be entitled to participate in all retirement and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s executive officers generally, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time.

4.2Reimbursement of Business Expenses.  The Officer is authorized to incur
reasonable expenses in carrying out the Officer’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Officer incurs during the Period of Employment in
connection with carrying out the Officer’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

4.3Vacation and Other Leave.  During the Period of Employment, the Officer’s
annual rate of vacation accrual shall be four (4) weeks per year with rollovers
and maximum accruals conforming with Company’s vacation policies in effect from
time to time.  The Officer shall also be entitled to all other holiday and leave
pay generally available to other Officers of the Company.

4.4Relocation Expenses.  In order to reimburse the Officer for expenses incurred
in connection with his relocation to the Kansas City metropolitan area, the
Company shall pay the Officer a lump sum relocation stipend of $175,000.  Such
relocation stipend will be paid with the Officer’s first payroll disbursement
following the Effective Date.

5.Termination.

5.1Termination by the Company.  The Officer’s employment by the Company, and the
Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the

4

--------------------------------------------------------------------------------

Officer’s death, or (iv) in the event that the Board determines in good faith
that the Officer has a Disability (as such term is defined in Section 5.5).

5.2Termination by the Officer.  The Officer’s employment by the Company, and the
Period of Employment, may be terminated by the Officer with no less than ninety
(90) days’ advance written notice to the Company (such notice to be delivered in
accordance with Section 16); provided, however, that in the case of a
termination with Good Reason, the Officer may provide immediate written notice
of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the termination with Good
Reason.

5.3Benefits Upon Termination.  If the Officer’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Officer (in any case, the date that the Officer’s employment by the Company
terminates is referred to as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Officer, and the Officer shall have
no further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a)The Company shall pay the Officer (or, in the event of his/her death, the
Officer’s estate) any Accrued Obligations (as such term is defined in Section
5.5);
(b)If, during the Period of Employment, the Officer’s employment with the
Company terminates as a result of an Involuntary Termination, the Company shall
pay the Officer (in addition to the Accrued Obligations), subject to tax
withholding and other authorized deductions, an amount equal to one (1) times
his/her annualized Base Salary.  Such amount is referred to hereinafter as the
“Severance Benefit.”  Subject to Section 5.8(a), the Company shall pay the
Severance Benefit to the Officer in substantially equal installments in
accordance with the Company’s standard payroll practices over a period of twelve
(12)  consecutive months, with the first installment payable  on the last day of
the month following the month in which the Officer’s Separation from Service (as
such term is defined in Section 5.5) occurs.  (For purposes of clarity, each
such installment shall equal the applicable fraction of the aggregate Severance
Benefit.  For example, if such installments were to be made on a monthly basis,
each installment would equal 1/12th of the Severance Benefit.)
(c)Notwithstanding the foregoing provisions of this Section 5.3, if the Officer
breaches his/her obligations under Section 6 or under any other agreement that
imposes restrictions with respect to the Officer’s activities at any time, from
and after the date of such breach and not in any way in limitation of any right
or remedy otherwise available to the Company, the Officer will no longer be
entitled to, and the Company will no longer be obligated to pay, any remaining
unpaid portion of the Severance Benefit; provided that, if the Officer provides
the release contemplated by Section 5.4, in no event shall the Officer be
entitled to a Severance Benefit payment of less than $5,000, which amount the
parties agree is good and adequate consideration, standing alone, for the
Officer’s release contemplated by Section 5.4.
(d)The foregoing provisions of this Section 5.3 shall not affect: (i) the
Officer’s receipt of any benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of an applicable Company welfare
benefit plan; (ii) the Officer’s rights to continued health coverage under
COBRA; (iii) the Officer’s receipt of benefits otherwise due in accordance with
the terms of the Company’s 401(k) plan (if any); or (iv) the Officer’s rights
(if any) to stock options or other equity-based awards or

5

--------------------------------------------------------------------------------

incentive previously granted, which shall be governed by the terms of the
applicable equity incentive plan and award documents.

5.4Release; Exclusive Remedy.  

(a)This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement.  As a condition precedent to payment of the Severance Benefit, the
Officer shall, prior to the last day of the month following the month in which
Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs, provide the Company and its Affiliates with a valid, executed general
release agreement in a form acceptable to the Company (which form shall be
substantially in the same form as that attached hereto as Exhibit A), and such
release agreement shall have not been revoked or remain revocable by the Officer
pursuant to any revocation rights afforded by applicable law.
(b)The Officer agrees that the payments and benefits contemplated by Section 5.3
 shall constitute the exclusive and sole remedy for any termination of his/her
employment and the Officer covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment.  The Officer
agrees to resign, on the Severance Date, as an officer and director of the
Company and any Affiliate of the Company, and as a fiduciary of any benefit plan
of the Company or any Affiliate of the Company, and to promptly execute and
provide to the Company any further documentation, as requested by the Company,
to confirm such resignation.

5.5Certain Defined Terms.

(a)As used herein, “Accrued Obligations” means:
(i)any Base Salary that had accrued but had not been paid on or before the
Severance Date;
(ii)any Incentive Bonus for a completed fiscal year that has not yet been paid,
to the extent the Officer is eligible for any such Incentive Bonus for such
fiscal year; and
(iii)any reimbursement due to the Officer pursuant to Section 4.2 for expenses
reasonably incurred by the Officer on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.
(b)As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.  The term “Affiliate” shall not include
any entity that would not otherwise be an Affiliate of the Company but for the
controlling ownership interest of Dalian Wanda Group Co., Ltd. or its successors
or related investment funds.
(c)As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Officer, if he/she is then a member of the Board) or Company’s
Chief

6

--------------------------------------------------------------------------------

Executive Officer based on the information then known to it, that one or more of
the following has occurred:
(i)the Officer has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction);
(ii)the Officer has engaged in acts of fraud, dishonesty, gross negligence or
other misconduct including abuse of controlled substances, that is injurious to
the Company, its Affiliates or any of their customers, clients or employees;
(iii)the Officer willfully fails to perform or uphold his/her duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Board or Company’s Chief Executive Officer, in either case, that is not remedied
by the Officer within fifteen (15) days after written notice thereof has been
delivered to the Officer; or
(iv)any breach by the Officer of any provision of Section 6, or any material
breach by the Officer of any other contract he/she is a party to with the
Company or any of its Affiliates including the code of ethics or another
material written policy.
(d)As used herein, “Good Reason” shall mean a termination of the Officer’s
employment by means of resignation by the Officer after the occurrence (without
the Officer’s consent) of any one or more of the following conditions:
(i)a material diminution in the Officer’s rate of Base Salary;  
(ii)a material diminution in the Officer’s authority, duties, or
responsibilities;
(iii)a material change in the geographic location of the Officer’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than fifty (50) miles from the
current location of the Company’s executive offices constitute a “material
change”); or
(iv)a material breach by the Company of this Agreement;

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a termination with Good Reason unless (x) the Officer
provides written notice to the Company of the condition claimed to constitute
grounds for a termination with Good Reason within thirty (30) days after the
initial existence of such condition(s) (such notice to be delivered in
accordance with Section 16), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and (z) the termination of the Officer’s employment with the Company shall not
constitute a termination with Good Reason unless such termination occurs not
more than one hundred and twenty (120) days following the initial existence of
the condition claimed to constitute grounds for a termination with Good Reason.

(e)As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Officer unable to
perform the essential functions of his/her employment with the Company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any

7

--------------------------------------------------------------------------------

180-day period, unless a longer period is required by federal or state law, in
which case that longer period would apply.  
(f)As used herein, “Involuntary Termination” shall mean (i) a termination of the
Officer’s employment by the Company without Cause (and other than due to
Officer’s death or in connection with a good faith determination by the Board
that the Officer has a Disability), or (ii) a termination with Good Reason.
(g)As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
(h)As used herein, a “Separation from Service” occurs when the Officer dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

5.6Notice of Termination.  Any termination of the Officer’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 16 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

5.7Limitation on Benefits.

(a)To the extent that any payment, benefit or distribution of any type to or for
the benefit of the Officer by the Company or any of its Affiliates, whether paid
or payable, provided or to be provided, or distributed or distributable pursuant
to the terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity-based awards or incentives)
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall submit for the vote of the stockholders of the
Company (the “Stockholders”) the payments to the Officer in a manner that
complies with the requirements of Section 280G(b)(5)(B) of the Code and the
Treasury Regulations promulgated thereunder.  It shall be a prerequisite to the
Company’s obligations under this Section 5.7(a) that the Officer shall have
executed a valid waiver in a form reasonably satisfactory to the Company and
sufficient to enable the Stockholders’ approval to have the effect that no
payments to the Officer would be subject to the excise tax under Section 4999 of
the Code.  If the exemption described in Section 280G(b)(5)(B) of the Code and
the Treasury Regulations promulgated thereunder does not apply, then the
procedures set forth in Section 5.7(b) and Section 5.7(c) hereof shall apply.  
(b)Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Total Payments would be subject to Section 4999 of the Code,
then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code.  Unless the Officer shall
have given prior written notice to the Company to effectuate a reduction in the
Total Payments that complies with the requirements of Section 409A of the Code
to avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Total Payments by first reducing or eliminating
any cash

8

--------------------------------------------------------------------------------

severance benefits (with the payments to be made furthest in the future being
reduced first), then by reducing or eliminating any accelerated vesting of stock
options or similar awards, then by reducing or eliminating any other remaining
Total Payments.  The preceding provisions of this Section 5.7(b) shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Officer’s rights and entitlements to any benefits or compensation.
(c)Any determination that Total Payments to the Officer must be reduced or
eliminated in accordance with Section 5.7(b) and the assumptions to be utilized
in arriving at such determination, shall be made by the Board in the exercise of
its reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Board hereunder, it is possible that Total Payments
to the Officer which will not have been made by the Company should have been
made (“Underpayment”).  If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Officer.  In the event that any Total Payment made to the Officer shall be
determined to otherwise result in the imposition of any tax under Section 4999
of the Code, then the Officer shall promptly repay to the Company the amount of
any such Underpayment together with interest on such amount (at the same rate as
is applied to determine the present value of payments under Section 280G of the
Code or any successor thereto), from the date the reimbursable payment was
received by the Officer to the date the same is repaid to the Company.

5.8Section 409A.

(a)If the Officer is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Officer’s Separation from
Service and the Severance Benefit or any other amount payable under this
Agreement constitutes deferred compensation within the meaning of Section 409A
of the Code, the Officer shall not be entitled to such Severance Benefit or
other amount until the earlier of (i) the date which is six (6) months after
his/her Separation from Service for any reason other than death, or (ii) the
date of the Officer’s death.  The provisions of this paragraph shall apply only
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code after taking into account all
applicable exemptions available thereunder.  Any amounts otherwise payable to
the Officer upon or in the six (6) month period following the Officer’s
Separation from Service that are not so paid by reason of this Section 5.8(a)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Officer’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Officer’s death).
(b)It is intended that any amounts payable under this Agreement and the
Company’s and the Officer’s exercise of authority or discretion hereunder shall
comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.  Nothing contained herein is intended to provide a
guarantee of tax treatment to the Officer.  For purposes of Section 409A of the
Code, the Officer’s right to receive installment payments pursuant to Section
5.3(b) shall be treated as a right to receive a series of separate and distinct
payments.

9

--------------------------------------------------------------------------------

6.Protective Covenants.  

6.1Confidential Information; Inventions.  

(a)The Officer shall not disclose or use at any time, either during the Period
of Employment or thereafter, any confidential information (as defined below) of
which the Officer is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by the Officer’s performance in good faith of duties for
the Company.  The Officer will take all appropriate steps to safeguard
confidential information in his/her possession and to protect it against
disclosure, misuse, espionage, loss and theft.  The Officer shall deliver to the
Company at the termination of the Period of Employment, or at any time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the confidential information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates which the Officer may then
possess or have under his/her control.  Notwithstanding the foregoing, the
Officer may truthfully respond to a lawful and valid subpoena or other legal
process, but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought, and shall assist the
Company and such counsel in resisting or otherwise responding to such process.
(b)As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
respective businesses, including, but not limited to, information, observations
and data obtained by the Officer while employed by the Company or any
predecessors thereof (including those obtained prior to the Effective Date)
concerning (i) the business or affairs of the Company or its Affiliates (or such
predecessors), (ii) products or services, (iii) fees, costs, compensation and
pricing structures, (iv) designs, (v) analyses, (vi) drawings, photographs and
reports, (vii) computer software, including operating systems, applications and
program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) customers and clients and customer or
client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form.  Confidential Information will not include any
information that has been published (other than a disclosure by the Officer in
breach of this Agreement) in a form generally available to the public prior to
the date the Officer proposes to disclose or use such information.  Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.
(c)As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Officer (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in

10

--------------------------------------------------------------------------------

conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date) together with
all patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.  All Work Product that the Officer may
have discovered, invented or originated during his/her employment by the Company
or any of its Affiliates prior to the Effective Date, that he/she may discover,
invent or originate during the Period of Employment or at any time in the period
of twelve (12) months after the Severance Date, shall be the exclusive property
of the Company and its Affiliates, as applicable, and Officer hereby assigns all
of Officer’s right, title and interest in and to such Work Product to the
Company or its applicable Affiliate, including all intellectual property rights
therein.  Officer shall promptly disclose all Work Product to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem necessary to protect or perfect its (or any of its Affiliates’,
as applicable) rights therein, and shall assist the Company (or any of its
Affiliates, as applicable), at the Company’s expense, in obtaining, defending
and enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein.  The Officer hereby appoints the Company as his/her attorney-in-fact to
execute on his/her behalf any assignments or other documents deemed necessary by
the Company to protect or perfect the Company’s (and any of its Affiliates’, as
applicable) rights to any Work Product.  

6.2Restriction on Competition.  The Officer agrees that if the Officer were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the twelve (12) months following
the Severance Date, it would be very difficult for the Officer not to rely on or
use the Company’s and its Affiliates’ trade secrets and confidential
information.  Thus, to avoid the inevitable disclosure of the Company’s and its
Affiliates’ trade secrets and confidential information, and to protect such
trade secrets and confidential information and the Company’s and its Affiliates’
relationships and goodwill with customers, during the Period of Employment and
for a period of twelve (12) months after the Severance Date, the Officer will
not directly or indirectly through any other Person engage in, enter the employ
of, render any services to, have any ownership interest in, nor participate in
the financing, operation, management or control of, any Competing Business.  For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise.  For
purposes of this Agreement, “Competing Business” means a Person anywhere in the
continental United States or elsewhere in the world where the Company or any of
its Affiliates engage in business, or reasonably anticipate engaging in
business, on the Severance Date (the “Restricted Area”) that at any time during
the Period of Employment has competed, or at any time during the twelve (12)
month period following the Severance Date competes, with the Company or any of
its Affiliates in any of its or their businesses, including, without limitation,
theatrical exhibition, digital cinema, internet ticketing and virtual box office
for theatrical exhibitions, IMAX or other three dimensional screened
entertainment, pre-show content, cinema or lobby advertising products, meeting
and event services or special in-theater events.  Nothing herein shall prohibit
the Officer from (i) being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as the Officer has no active participation in the business of such corporation,
(ii) providing services to a Person otherwise engaged in a Competing Business,
provided the Officer provides no services to any business operated, managed or
controlled by such Person that causes such Person to constitute a Competing
Business, or (iii) providing

11

--------------------------------------------------------------------------------

services to a Person the business or businesses of which are unrelated to
theatrical exhibition.

6.3Non-Solicitation of Employees and Consultants.  During the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Officer will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve (12)
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.  

6.4Non-Solicitation of Customers.  During the Period of Employment and for a
period of twelve (12) months after the Severance Date, the Officer will not
directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Officer will not otherwise interfere with, disrupt or attempt to disrupt
the business relationships, contractual or otherwise, between the Company or any
Affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint venturers, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.

6.5Nondisparagement.  For the Period of Employment and five years thereafter,
the Officer and the Company (acting through any of its executive officers or
directors), acknowledge and agree that neither party will defame, disparage or
publicly criticize, directly or through another Person, the services, business
or reputation of the Company or any of its officers, directors, partners,
employees, Affiliates or agents, on the one hand, or the Officer, on the other,
in either a professional or personal manner.

6.6Understanding of Covenants.  The Officer acknowledges that, in the course of
his/her employment with the Company and/or its Affiliates and their
predecessors, he/she has become familiar, or will become familiar, with the
Company’s and its Affiliates’ and their predecessors’ trade secrets and with
other confidential and proprietary information concerning the Company, its
Affiliates and their respective predecessors and that his/her services have been
and will be of special, unique and extraordinary value to the Company and its
Affiliates.  The Officer agrees that the foregoing covenants set forth in this
Section 6 (together, the “Restrictive Covenants”) are reasonable and necessary
to protect the Company’s and its Affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

Without limiting the generality of the Officer’s agreement in the preceding
paragraph, the Officer (i) represents that he/she is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he/she is
fully aware of his/her obligations hereunder, (iii) agrees to the reasonableness
of the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants, (iv) agrees that the Company and its Affiliates currently
conducts business throughout the Restricted Area, and (v) agrees that the
Restrictive Covenants will continue in effect for the applicable periods set
forth above in this Section 6 regardless of whether the Officer is then entitled
to receive severance pay or benefits from the Company.  The Officer understands
that the Restrictive Covenants may limit his/her ability to earn a livelihood in
a business similar to the business of the

12

--------------------------------------------------------------------------------

Company and any of its Affiliates, but he nevertheless believes that he/she has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given his/her education, skills and ability), the Officer does not believe
would prevent him/her from otherwise earning a living.  The Officer agrees that
the Restrictive Covenants do not confer a benefit upon the Company
disproportionate to the detriment of the Officer.

6.7Enforcement.  The Officer agrees that the Officer’s services are unique and
that he/she has access to Confidential Information and Work Product.
 Accordingly, the Officer agrees that a breach by the Officer of any of the
covenants in this Section 6 would cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach.  Therefore, the Officer agrees that in the event of any breach or
threatened breach of any provision of this Section 6 or any similar provision,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain specific performance, injunctive relief and/or other appropriate
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Section 6 or any similar provision, as the
case may be, and/or require the Officer to account for and pay over to the
Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of this Section 6 or any similar provision, as the case may be, if and
when final judgment of a court of competent jurisdiction or arbitrator is so
entered against the Officer.  The Officer further agrees that for the applicable
period of time any Restrictive Covenant is in effect following the Severance
Date, as determined pursuant to the foregoing provisions of this Section 6, such
period of time shall be extended by the same amount of time that Officer is in
breach of any Restrictive Covenant.  Any action to enforce this Agreement
pursuant to this Section 6.7 shall be instituted in the United States Federal
Court for the District of Kansas or the courts of the State of Kansas located in
Johnson County, Kansas, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.  Service of
process, summons, notice or other document by mail to such party’s address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

6.8The Officer agrees to execute any additional documentation as may reasonably
be requested by the Company in furtherance of the enforcement of any Restrictive
Covenant.

7.Withholding Taxes.  Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

8.Successors and Assigns.  

8.1This Agreement is personal to the Officer and without the prior written
consent of the Company shall not be assignable by the Officer otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Officer’s legal representatives.

13

--------------------------------------------------------------------------------

8.2This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any assignee or successor  to all or
substantially all of the Company’s assets, as applicable, which assumes this
Agreement by operation of law or otherwise.

9.Number and Gender; Examples.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.

10.Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

11.Governing Law; Arbitration; Waiver of Jury Trial.  

11.1THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

11.2Except for the limited purpose provided in Section 6.7, any legal dispute
related to this Agreement and/or any claim related to this Agreement, or breach
thereof, shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrator shall be final
and binding upon the parties.  The parties hereto agree that (i) one arbitrator
shall be selected pursuant to the rules and procedures of the American
Arbitration Association, (ii) the arbitrator shall have the power to award
injunctive relief or to direct specific performance, (iii) each of the parties,
unless otherwise required by applicable law, shall bear its own attorneys’ fees,
costs and expenses and an equal share of the arbitrator’s and administrative
fees of arbitration and the arbitrator shall award to the prevailing party a sum
equal to that party’s share of the arbitrator’s and administrative fees of
arbitration, and (iv) the arbitration shall be conducted in Johnson County,
Kansas.  Nothing in this Section 11 shall be construed as providing the Officer
a cause of action, remedy or procedure that the Officer would not otherwise have
under this Agreement or the law.

11.3EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

12.Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this

14

--------------------------------------------------------------------------------

Agreement shall be adjudicated by an arbitrator or court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, and if the rights and obligations of any party under this Agreement
will not be materially and adversely affected thereby, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable; furthermore, in lieu of such invalid or
unenforceable provision there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn (as to geographic
scope, period of duration or otherwise) so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

13.Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, including, without
limitation, any term sheet prepared in connection herewith.  Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.  Notwithstanding the
foregoing integration provisions, the Officer acknowledges having received and
read the Company’s code of ethics and agrees to conduct himself in accordance
therewith as in effect from time to time.

14.Modifications.  This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15.Waiver.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

16.Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit on a weekday with
a reputable overnight courier service.

15

--------------------------------------------------------------------------------

if to the Company:

AMC Entertainment Holdings, Inc.

11500 Ash Street

Leawood, KS 66211

Facsimile: 913-213-2059

Attn:Chief Executive Officer

General Counsel

if to the Officer, to the address most recently on file in the payroll records
of the Company.

17.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

18.Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Officer agrees and acknowledges that he/she has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.



16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Officer have executed this Agreement as
of the day and year first set forth above.



“COMPANY”


AMC Entertainment Holdings, Inc.



By:/s/ Adam Aron

Date:  10/06/2020







“OFFICER”


 /s/ Sean Goodman

Date:  10/06/2020









--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE1

1.Release by Officer.  _______________________ (the “Officer”), on his/her own
behalf, on behalf of any entities he/she controls and on behalf of his/her
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue AMC ENTERTAINMENT
HOLDINGS, INC. , a Delaware corporation (the “Company”), its divisions,
subsidiaries, parents, or affiliated corporations, and each of its and their
employees, officers and directors, past and present, and each of them, as well
as its assignees and successors (individually and collectively, “Company
Releasees”), from and with respect to any and all claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, arising out of or in any way connected, in whole or in part, with
the Officer’s employment, the termination thereof, or any other relationship
with or interest in the Company, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of, in whole or in part, any act or
omission by or on the part of Company Releasees committed or omitted prior to
the date of this release agreement (this “Agreement”), including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical
Leave Act, or any other federal, state or local law, regulation or ordinance;
provided, however, that the foregoing release does not apply to any obligation
of the Company to the Officer pursuant to the benefits due to the Officer in
connection with the execution and delivery of this Release Agreement pursuant to
his/her employment agreement with __________________________ dated as of
_______________________, 20___ by and between the Company and the Officer.  In
addition, this release does not cover any claim that cannot be released as a
matter of applicable law.
2.Waiver of Civil Code Section 1542.  This Agreement is intended to be effective
as a general release of and bar to each and every claim, agreement, obligation,
demand and cause of action hereinabove specified (collectively, the “Claims”).
 Accordingly, the Officer hereby expressly waives any rights and benefits
conferred by Section 1542 of the California Civil Code as to the Claims.
 Section 1542 of the California Civil Code provides:  


“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

The Officer acknowledges that he/she later may discover claims, demands, causes
of action or facts in addition to or different from those which the Officer now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms.  Nevertheless, the Officer hereby waives, as
to the Claims, any claims, demands, and causes of action that might arise as a
result of such different or additional claims, demands, causes of action or
facts.



1Subject to revision to the extent advisable based on changes in law or legal
interpretation.





--------------------------------------------------------------------------------

3.ADEA Waiver.  The Officer expressly acknowledges and agrees that by entering
into this Agreement, he/she is waiving any and all rights or claims that he may
have arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.  The
Officer further expressly acknowledges and agrees that:


(a)In return for this Agreement, he/she will receive consideration beyond that
to which he/she would have been entitled had he/she not entered into this
Agreement;

(b)He/She is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c)He/She was given a copy of this Agreement on [__________, 20__] and informed
that he/she had twenty-one (21) days within which to consider the Agreement; and

(d)He/She was informed that he/she has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement.

4.No Transferred Claims.  The Officer represents and warrants to the Company
that he/she has not heretofore assigned or transferred to any person other than
the Company any released matter or any part or portion thereof.2


The undersigned has read and understands the consequences of this Agreement and
voluntarily signs it.  The undersigned declares under penalty of perjury under
the laws of the State of [Delaware] that the foregoing is true and correct.



EXECUTED this ________ day of ________ 20__, at ______________________ County,
[State].  

“Officer”


Name



Acknowledged and agreed:

AMC ENTERTAINMENT HOLDINGS, INC.,
on behalf of itself and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them



By:

Name:

Title:



2

If requested by the Company, the Officer shall provide a separate release from
the Officer’s spouse at the time of execution.



--------------------------------------------------------------------------------